ON MOTION FOR REHEARING
Decided June 14, 1933
BY THE COURT
The above entitled cause is now being determined on motion for rehearing by counsel for the trustees of the Madison County Children’s Home. The first ground of motion is based on paragraph in the court’s opinion on page 5. Counsel in the comments following stress the inference that the court stated that the trustees made request for certification. The point that the court intended to make was that the trustees did not ask the Commission to promulgate a special order making ineligible applicants having small children, We might at this time add that since the Commission had no such general order it is hardly probable that they would make a special order unless their attention was called to it by the trustees. The same observation is applicable to a reference to page 14 of the opinion.
The mechanics leading up to what was done is not so material, but the substance is that which was done.
.On the second proposition would say that we had under consideration the question raised that the matron of the Children’s Home is not in the classified service. We still hold to the view that the examination conducted by the Civil Service will not be entirely void by reason of that fact.
The motion for rehearing will be overruled.